Title: From George Washington to —— d’Anieres, 30 June 1783
From: Washington, George
To: d’Anieres, ——

Newburgh, N.Y. 30 June 1783
                  By His Excy—&c.
                  Permission is hereby granted to Lieut. D’anier an Officer of the Brunswick Troops from Canada, to proceed by Land to N. York, on Business from General Reedesel—and to return by the same Route, & proceed again to Canada.
                  And all Officers civil & Military are requested to grant him such Assistance as may be found necessary. Given &c. 30th June 1783.
                  
               